CASSe SW GOTIER BSsUMEM 187 Flee d8i68/22" Pages oF °

BIERMAN & ASSOCIATES
7 Battery Place, Ste. 204
New York, New York 0004

212-363-6960

September 3, 2021
BY ECF
APPLICATION GRANTED

Honorable John G. Koeltl vane
set Drei e SO GRDERED

Daniel Patrick Moynihan

 

 

United States District Court : Ne beg fh pre OO
500 Pear! Street y, Q hie l@
New York, NY 10007 é/2) ~~John G. Koeltl, USD.

Re: Zicearelli v. NYU et al. Docket No. 15-cv-09307(IGK)(KNF)
Dear Judge Koeltl:

This office represents the plaintiff Jeffry Ziccarelli (“Plaintiff”) in this action. This letter
application is respectfully submitted to Your Honor jointly on behalf of all parties to request to
request an extension of time to write to the Court pursuant to this Court’s August 11, 2021 order
(Doc. No. 186 ).

After the parties jointly wrote to the Court informing the Court that the parties agreed to
mediation, Your Honor directed the parties to inform it by August 10, 2021 as to the status of the
mediation, On August 4, 2021 an all day mediation was held before Magistrate Steven M. Gold
(ret.). On August 11, 2021, the parties jointly wrote to the Court and informed it that a
settlement in principle had been reached and requested that the matter be held in abeyance for a
period of thirty days to afford the parties an opportunity to formalize a settlement agreement in
writing. (Doc, No. 185)

On August 11, 2021, the Court, in response to the parties’ August 10, 2021 letter
application, issued an order providing, /nter alia, as follows:

It is, on this 11" day of August 2021, hereby ordered that this matter be discontinued with
prejudice but without costs; provided, however, that within 30 days of the date of this
order, counsel for the plaintiff may apply by letter for restoration of the action to the
calendar of the undersigned, in which event the action will be restored. Any application to
reopen must be filed within thirty (30) days of this order; any application to reopen filed
thereafter may be denied solely on that basis.

 

 
ASSe EW GEOTIGK BOGUMENL TS? KicePdSrd8/2t" PhGES OF °

The parties have been working in good faith to formalize that settlement in a written
settlement agreement. While the parties have made considerable progress in negotiating the
formal settlement agreement, there remain a few issues to be worked out between the parties.
Due to the upcoming 30 day deadline, vacation schedules, and upcoming federal and religious
holidays, the parties are respectfully requesting that the Court extend the time to seek to reopen
the action to September 30, 2021.

We thank the Court for its consideration.
Respectfully,

is! Mark H. Bierman

Mark H. Bierman

 
